  EXHIBIT 10.5

 
 
SOFTWARE LICENSE AGREEMENT
 
This SOFTWARE LICENSE AGREEMENT (this "Agreement") is effective as of October 7,
2016 (the "Effective Date") by and between Friendable, Inc., a Nevada
corporation with offices at 1821 S Bascom Ave., Suite 353, Campbell, California
95008 ("FRIEND"), and Hang With, Inc., a Nevada corporation with its principal
office at 7 Studebaker, 1st Floor, Irvine, CA 92618 ("LICENSOR") (FRIEND and
LICENSOR each, a "Party"; together, the "Parties").
 
RECITALS
 
WHEREAS, LICENSOR is the sole owner of all rights, title, and interest in and to
the proprietary live-streaming mobile and social application platform generally
known as Hang w/, described in further detail in Exhibit A attached hereto and
incorporated herein by this reference (the "App"), as well as the "Licensed
Software" (defined below), which includes any and all related documentation,
user manuals, and related material (collectively, the "App Documentation");
 
WHEREAS, LICENSOR desires to grant to FRIEND, and FRIEND desires to obtain from
LICENSOR, a nonexclusive, worldwide, perpetual, royalty-free, fully paid-up
right and license to the Licensed Software as stated under this Agreement in
accordance with the terms of this Agreement, for use in any product published
under the Friendable brand.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
representations, warranties, covenants and undertakings made in this Agreement
by each Party to the other, the Parties hereby agree as follows:
 
 
AGREEMENT
 
1.
DEFINITIONS
 
1.1.
"Derivative Work" has the meaning ascribed to it under the United States
Copyright Law, Title 17 U.S.C. Sec. 101 et. seq., as the same may be amended
from time to time.
 
1.2.
"Intellectual Property Rights" means all past, present and future intellectual
property or proprietary rights of any kind recognized in any country or
jurisdiction in the world, in each case registered or unregistered, including,
without limitation, in and to, arising out of, or associated with (a) any and
all United States and foreign patents and applications therefor, as well as any
and all patents issuing in the future on such patent applications, including any
and all reissues, divisions, renewals, extensions, substitutions, continuations
and continuations-in-part thereof ("Patents"); (b) inventions (whether
patentable or not), invention disclosures, improvements, trade secrets,
proprietary information, know-how, technology and technical data ("Trade
Secrets"); (c) all copyrights, copyright registrations and applications therefor
and all other rights corresponding thereto throughout the world ("Copyrights"),
(d) names, trademarks, service marks, trade dress, symbols and logos
("Trademarks"); and, (e) all other intellectual property rights and other rights
in any jurisdiction required to copy, reproduce, recast, adapt, modify, alter,
translate, display, broadcast, digitize, transmit, distribute (either directly
or indirectly, including through any third party distributor or media
publisher), publish, perform, market, advertise, promote, sell, exploit, vend,
manufacture, sublicense, improve, enhance, update, revise, create derivative
works, integrate into other works, combine with other works, integrate with
advertising or branding, categorize, index, store and otherwise use the Licensed
Software and any Derivative Works thereof, through any channel and any medium,
by any method, and in any media and any format, and on any platform now known or
hereafter devised.
 
 
1

 
 
 
1.3.
"Software" means any and all computer software, documentation, code, content,
and data, including, without limitation: source code, generic code, object code,
other programming code, compilers, applets, "app engine," game play elements,
rules and methods of play, graphics, other images and visual content, music,
sound, other audio content, characters, scenes, setting, texts, drawings, 3D
models, development tools, user interfaces, App Documentation, and other works
of art and works of authorship with respect to the development and compilation
of the App, in any form or format, however fixed.
 
1.4.
“Licensed Intellectual Property Rights" means all Intellectual Property Rights
in and to the Licensed Software.
 
1.5.
"Licensed Software” means all Software and related materials utilized in or in
connection with the App, as more particularly described in Exhibit A.
 
2.
GRANT OF LICENSE AND OWNERSHIP.
 
2.1.
License. LICENSOR hereby grants to FRIEND a nonexclusive, transferable,
worldwide, perpetual, royalty-free, fully paid-up right and license to the
Licensed Software and Licensed Intellectual Property Rights for use in the
Friendable Mobile Application.
 
2.2.
Ownership. Subject to the rights granted to FRIEND under this Agreement, all
right, title, and interest in and to the Licensed Software are and shall remain
at all times the sole and exclusive property of LICENSOR.
 
3.
DELIVERY. LICENSOR shall deliver to FRIEND the following in the event of a
liquidation, bankruptcy, or asset sale of LICENSOR:
 
3.1.
Licensed Software. The Licensed Software via FTP (File Transfer Protocol)
download, as more particularly described in Exhibit A, or in a form suitable for
FRIEND's reproduction and use under this Agreement.
 
3.2.
Alterations. After such delivery, if LICENSOR makes any alterations,
modifications, improvements, or other changes to the Licensed Software
(collectively, "Alterations"), LICENSOR, when prompted by by FRIEND, shall
deliver to FRIEND complete copies of the Licensed Software, as updated or
altered, on completion of such Alterations, and in any event no later than the
time LICENSOR commences utilizing the updated or altered Licensed Software in
its own operations, or delivers the same to any third party.
 
 
2

 
 
 
4.
TITLE. LICENSOR represents and warrants that it owns all right, title, and
interest in and to the Licensed Software. LICENSOR warrants that the Licensed
Software hereby furnished or to be furnished to Licensee do not and shall not
misappropriate, violate or infringe upon or violate any patent, copyright, trade
secret, or any other proprietary right of any third party.
 
5.
PAYMENTS.
 
5.1.
Purchase Price. By way of monetary investment into Hangwith, Inc., the parties
have agreed that is full and complete consideration for the License, the receipt
of which LICENSOR hereby acknowledges.
 
6.
SUPPORT. LICENSOR warrants that, for a period of ninety (90) calendar days after
the date of FRIEND's receipt of Licensed Software (the "Support Period"), the
Licensed Software will conform to the performance standards and specifications
set forth in the App Documentation if properly installed and used in the
operating environment specified in such App Documentation. LICENSOR does not
warrant that the functions contained in the Licensed Software will meet FRIEND's
requirements or will operate in the combination that FRIEND selects for use, or
that the operation of the Licensed Software will be uninterrupted or error free,
or that all defects in the Licensed Software will be corrected by Licensor.
Licensor's responsibility under this warranty shall be limited to correcting the
portion of the Licensed Software that fails to perform substantially in
accordance with the said specifications or, at the option of Licensor, refunding
the applicable license fees in which event Licensee shall return all copies of
the Licensed Software. This provision does not apply if FRIEND modifies, alters
or changes the Licensed Software.
 
7.
VIRUSES. LICENSOR warrants that, to the best of its knowledge, the Licensed
Software when physically delivered under this Agreement does not contain any
programming code or instruction constructed with the ability to damage,
interfere with, or otherwise adversely affect computer programs, data files, or
hardware (collectively "Viruses"). LICENSOR also warrants that it has exercised
its best efforts to assure that Viruses have not been introduced into the
Licensed Software while the Licensed Software was in its possession. Further,
LICENSOR warrants that the Licensed Software shall not contain any disabling
code that will activate on a predetermined date or that can be remotely
activated by LICENSOR without FRIEND's prior written consent. In the event that
it is determined that such a Virus or disabling code exists, LICENSOR shall, at
FRIEND's option, immediately replace any portion of the Licensed Software that
cannot be corrected or cured within a reasonable period of time or shall
immediately reestablish the affected portion of the Licensed Software to be
functionally equivalent to their performance prior to the introduction of the
Virus or disabling code. If neither of the foregoing alternatives is reasonably
available to LICENSOR, then FRIEND may terminate this Agreement immediately on
written notice to LICENSOR, and Licensor shall refund to FRIEND any license fees
paid for the Licensed Software.
 
8.
REPRESENTATIONS AND WARRANTIES. Each Party represents and warrants to the other
that: (a) such Party has all necessary rights and authority to execute and
deliver this Agreement and perform its obligations hereunder, (b) nothing
contained in this Agreement or in the performance of this Agreement will place
such Party in breach of any other contract or obligation, and (c) this Agreement
constitutes a binding and enforceable Agreement.
 
 
3

 
 
 
9.
REMEDY LIMITATIONS. IN NO EVENT SHALL LICENSOR BE LIABLE TO FRIEND, WHETHER
FORESEEABLE OR NOT, FOR ANY INDIRECT, SPECIAL, RELIANCE, INCIDENTAL, PUNITIVE,
EXEMPLARY, OR CONSEQUENTIAL DAMAGES OR LOST PROFITS ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE PERFORMANCE OR BREACH THEREOF, INCLUDING BUT NOT LIMITED
TO LOST PROFITS, REVENUE, GOODWILL, OR ANY DAMAGES OR SUMS PAID TO THIRD
PARTIES.
 
10.
INDEMNIFICATION.
 
10.1.
LICENSOR shall indemnify, defend and hold harmless FRIEND and its affiliates,
officers, directors, employees, agents, representatives, successors and assigns
against any and all losses, damages, liabilities, claims, obligations, costs,
charges and expenses (including, without limitation, reasonable attorneys' fees
and court costs) of any third party based on or arising out of any breach or
alleged breach by LICENSOR of any of its representations, warranties or
obligations under this Agreement.
 
10.2.
FRIEND shall indemnify, defend and hold harmless LICENSOR and its affiliates,
officers, directors, employees, agents, representatives, successors and assigns
against any and all losses, damages, liabilities, claims, obligations, costs,
charges and expenses (including, without limitation, reasonable attorneys' fees
and court costs) of any third party based on or arising out of any breach or
alleged breach by LICENSOR of any of its representations, warranties or
obligations under this Agreement.
 
11.
GENERAL PROVISIONS.
 
11.1.
Notices. All notices, approvals and other communications to be given under this
Agreement shall be in writing and shall be sent by email to the email address of
the other Party set out in the signature block of this Agreement (or to such
other email address as either Party may notify to the other under the provisions
of this provision). Notices shall be deemed delivered on the date of
transmission.
 
11.2.
Variations. No addition to or modification of any provision of this Agreement
shall be binding upon the Parties unless made by a written instrument signed by
a duly authorized representative of each of the Parties.
 
11.3.
Waiver. No failure on the part of either Party to exercise or to enforce any
right given under this Agreement or at law or any custom or practice of the
Parties at variance with the terms of this Agreement shall constitute a waiver
of either of the Parties' respective rights under this Agreement or operate so
as to prevent the exercise or enforcement of any such right at any time.
 
11.4.
Arbitration
 
11.4.1.
General. The Parties further agree to submit any dispute, claim or controversy
among the Parties arising out of or relating to this Agreement to a binding
arbitration proceeding to be conducted under the rules of the American
Arbitration Association (the "AAA"), at the County of Orange, California. This
arbitration provision, however, shall not deprive the Parties of any right they
may otherwise have to seek provisional injunctive relief from a court of
competent jurisdiction. The arbitration proceeding shall be conducted in as
expedited a manner as is then permitted by the commercial arbitration rules of
the AAA. Both the foregoing agreement of the Parties to arbitrate any and all
such disputes, claims and controversies, and the results, determinations,
findings, judgments and/or awards rendered through any such arbitration shall be
final and binding on the Parties and may be specifically enforced by legal
proceedings in any court of competent jurisdiction.
 
 
4

 
 
 
11.4.2.
Governing Law. The arbitrator(s) shall follow any applicable federal law and
California state law with respect to all matters of substantive law in rendering
an award.
 
11.4.3.
Costs of Arbitration. The cost of the arbitration proceeding and any proceeding
in court to confirm or to vacate any arbitration award, as applicable
(including, without limitation, each Party's Party or, at the discretion of the
arbitrators, may be prorated between the Parties in such proportion as the
arbitrator(s) determines to be equitable and shall be awarded as part of the
arbitrator's award.
 
11.5.
Partial Invalidity. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect without being
impaired or invalidated in any way.
 
11.6.
No Partnership or Joint Venture. FRIEND and LICENSOR are independent contractors
and neither Party is the legal representative, agent, joint venturer, partner,
or employee of the other Party for any purpose whatsoever. Neither Party has any
right or authority to assume or create any obligations of any kind or to make
any representation or warranty on behalf of the other Party, whether express or
implied, or to bind the other Party in any respect whatsoever.
 
11.7.
Assignment. This Agreement and the exhibits and attachments hereto shall be
binding on the Parties' respective permitted assigns. LICENSOR may assign this
Agreement or any rights or obligations hereunder. FRIEND may not assign this
Agreement and FRIEND's rights or obligations
 
11.8.
Successors. This Agreement shall inure to the benefit of and be binding on the
successors of the Parties.
 
11.9.
Headings. The Section headings used in this Agreement are for reference only and
shall not determine the construction or interpretation of this Agreement or any
portion hereof.
 
11.10.
Counterparts. This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.
 
11.11.
Further Assurances. From and after the Execution Date, LICENSOR shall cooperate
with FRIEND, and shall execute and deliver such instruments and documents and
take such other actions as the grant of right and license under the Agreement,
putting FRIEND in possession and control of all of the assets licensed under
this Agreement, and effecting this Agreement and carrying out its provisions.
 
 
5

 
 
 
11.12.
Entire Agreement. This Agreement (including the exhibits and attachments hereto)
sets out the entire agreement and understanding between the Parties and
supersedes all prior agreements, understandings or arrangements (whether oral or
written) regarding the subject matter of this Agreement. Each Party acknowledges
that it has not entered into this Agreement in reliance on any representations,
warranties and promises except for those expressly set out in this Agreement,
and neither Party shall be liable in respect of any other representation,
warranty or promise made prior to the date of this Agreement.
 
11.13.
 Survival of Certain Provisions. Termination of this Agreement for any reason
shall not release either Party from any liabilities or obligations set forth in
this Agreement that (a) the Parties have expressly agreed shall survive any such
termination or (b) remain to be performed or by their nature would be intended
to be applicable following any such termination. The provisions of Sections 1,
4, and 7 through 11, shall survive the any termination of this Agreement.
 
11.14.
Rights of Third Parties. The Parties hereby agree that the rights of third
parties, including but not limited to any of FRIEND's customers existing at the
date this Agreement terminates for any reason, shall not be prejudiced by any
such termination and the customer's right to continuing using the Licensed
Software shall continue notwithstanding any such termination.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.
 
FRIENDABLE, INC.
LICENSOR: HANG WITH, INC.
 
 
 
 
By:  /s/ Robert Rositano              

By: /s/ Andrew Maltin          

Its: CEO                                      

Its: CEO                                

Email: ____________________

Email: _________________


 

 
 
6

 
EXHIBIT A
 
 
Licensed Software and Delivery
 
 
LICENSED SOFTWARE: The components of the Licensed Software are further described
as:
 
Hang w/ live-streaming mobile and social application platform (the 'APP').
 
The LICENSOR will provide:
●
Sourcecode of the Hang w/ Apps
●
Access to LICENSOR Github
●
Access to Amazon and Google cloud code
 
DELIVERY: On the Delivery Date, LICENSOR shall make the Licensed Software and
any related documentation and materials available at an agreed upon secure Web
site for FTP (File Transfer Protocol) download to FRIEND.
 
 
 
 
 
 
 
 
 
 
7
